Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered May 29, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Questions of credibility and identification were properly presented to the jury, and there is no basis for disturbing its findings. The jury could have reasonably concluded that the inconsistencies in the undercover officer’s testimony were satisfactorily explained. Concur — Nardelli, J.P., Buckley, Rosenberger and Marlow, JJ.